DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claims 1, 3, 4, 7, 8, 10, 11, 13, 15, 16, and 18 on 01/29/2021.

	The 112(b) rejection of claims 7, 10, and 18 previously presented are withdrawn in view of the amendments. 

Election/Restrictions
Claim 7-20 are directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 1-6, directed to a process including the allowable subject matter of claims 7-19, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a force transfer system as recited in limitation “applying a force on the flexible membrane using a force transfer system in the end effector that is rotatably connected to a rotary actuator and rotating the force transfer system about an axis while the force transfer system applies force on the flexible membrane to deform and compact a multilayer material in a sweeping motion, while the piece of composite material remains stationary” in claim 1 and  “applying a force on the flexible membrane using a force transfer system in the end effector connected to the rotary actuator” in claim 10, 11, 13, 15, 16, and 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Based on Applicant’s disclosure, a force transfer system includes a force transfer unit comprising tapered spherical balls, rollers, or cylinders (Figure 6, 8 and 9 and [0091]) and vacuum cup (Figure 6, 8 and 9 and [0091]-[0092]) and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 1-20 are allowed.
End effectors with pick-up and shaping functionality are known in the art of composite molding.  

Duclos (PG-PUB 2017/0050393) teaches a process of manufacturing, comprising: 
picking up, shaping, and drop ping-off pre-impregnated carbon fiber materials which are notoriously sticky and difficult to handle (Abstract, Figures 9-13). 
Duclos teaches the apparatus comprises moving a rotary actuator in an end effector along an axis towards the multilayer material such that a flexible membrane connected to the rotary actuator contacts the multilayer material at an engagement surface of the flexible membrane in which the flexible membrane does not rotate [0033]-[0034] and applying a force on the flexible membrane and deforming the flexible membrane to compact the multilayer material while holding a composite material (Figures 5A, 5B, and 6 and [0008]). 

Tanae (US 7,452,016) teaches a carry device to be attached to a robot arm or moving member (Column 5, Lines 1-3), wherein by incorporating the screw member 35 in a through hole 36 formed in the base portion 24a of the nozzle 24, the nozzle 24 is mounted on the carrying head 12 and the nozzle 24 is adjusted and moved in an axial direction by rotating the screw member 35  and the carried object can be sucked in and held at the carrying head without directly contacting with the carrying head, and the carried object can be carried in the non-contact state by moving the carrying head (Column 4, Lines 24-33 and Column 2, Lines 38-50). 

Morizot (US 5,427,518) teaches an apparatus, comprising: 
 shaping mold;
a gripping, shaping and compacting tool comprising a support;
a countermold complimentary to the shaping mold and mounted on the support of the tool;
a flexible membrane facing the countermold and having a periphery which is fixed to a planar edge of the support of said tool, wherein the membrane is fixed to the planar edge of the support so as to be spaced from the countermold in a first position of said membrane;
vacuum means, operatively cooperating with the tool, for creating a vacuum between the countermold and the membrane so as to cause the membrane to contact the countermold in a second position of the membrane;
pressing means, operatively cooperating with the tool, for pressing the membrane against the shaping mold;
vacuum gripping suction cups provided at a plurality of spaced locations on the membrane; and
suction means connected to the suction cups, said suction means being operatively connected to the tools;
wherein each of the suction cups is connected to at least one suction compartment placed in the collector and communicating with the suction means by a flexible tube traversing be countermold so as to slide within the countermold during a deformation of the membrane.

Iwasaka (PG-PUB 2018/0065257) teaches a baffle plate for attaching onto a suction device disposed on an end of a robot arm (Column 3, Lines 35-47), wherein the baffle plate prevents articles being picked up from entering in the suction device cavity. Iwasaka teaches the baffle plate is made of an elastic or rubber material (Column 5, Lines 26-30) and comprises holes to allow for allow for suction and removal of articles (Column 6, Lines 31-46). 

Tetsunori (US 8,100,413) teaches a workpiece vacuum chuck head comprising a base section; a workpiece vacuum chuck; a lower mechanism section; a base section that has an attachment surface for attaching the workpiece vacuum chuck head to a head drive mechanism; and a follower mechanism section has a structure that is easily elastically deformable and is appropriately deformed in a three-dimensional space so as to cause the workpiece vacuum chuck surface to follow an inclination of the workpiece placement surface (Figure 7).

Walter (WO2016193019) teaches a robotic gripping mechanisms for gripping and transporting a flexible planar structural element and for installing said structural element on a target surface (Figure 1 and 4). 
	
	The prior art references, individually or in combination, do not teach or suggest the structure of the force transfer system that comprises tapered spherical balls, rollers, or cylinders and vacuum cups and operating the force transfer system by rotating the system about the axis such that the system applies force on the flexible membrane to deform and compact the multilayer material using a sweeping motion while holding a piece of composite material in place. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742